
	
		II
		112th CONGRESS
		2d Session
		S. 2171
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2012
			Mr. Pryor (for himself
			 and Mr. Blunt) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To enhance the promotion of exports of United States
		  goods and services, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Export Promotion Act of
			 2012.
		2.Improved
			 coordination of export promotion activities of Federal agencies by the Trade
			 Promotion Coordinating Committee
			(a)Duties of
			 TPCCSection 2312(b) of the
			 Export Enhancement Act of 1988 (15 U.S.C. 4727(b)) is amended—
				(1)in paragraph
			 (5)—
					(A)by inserting
			 , including a recommendation for the unified Federal trade promotion
			 budget required by subsection (c)(4) after assessment;
			 and
					(B)by striking
			 ; and and inserting a semicolon;
					(2)by redesignating
			 paragraph (6) as paragraph (7); and
				(3)by inserting
			 after paragraph (5) the following:
					
						(6)in conducting
				assessments under paragraph (5), review the proposed budget for a fiscal year
				of each agency with responsibility for export promotion or export financing
				activities before the agency submits that budget to the Office of Management
				and Budget and the President for inclusion in the budget of the President for
				that fiscal year submitted to Congress under section 1105(a) of title 31,
				United States Code;
				and
						.
				(b)Strategic
			 planSection 2312(c) of the Export Enhancement Act of 1988 (15
			 U.S.C. 4727(c)) is amended—
				(1)by redesignating
			 paragraphs (3), (4), (5), and (6) as paragraphs (4), (6), (7), and (8),
			 respectively;
				(2)in paragraph (2),
			 by inserting after coordination of such activities the
			 following: , based on consultations with, and recommendations from, a
			 representative number of United States exporters and other types of
			 export-related businesses;
				(3)by inserting
			 after paragraph (2) the following:
					
						(3)identify
				countries with which the United States could negotiate trade agreements to
				increase United States exports;
						;
				
				(4)by inserting
			 after paragraph (4), as redesignated, the following:
					
						(5)identify areas in
				which the TPCC can maximize existing partnerships with agencies by granting the
				TPCC the ability to partner with a partner of an agency that is a member of the
				TPCC without requiring an additional memorandum of understanding between the
				TPCC and that
				partner;
						;
				(5)in paragraph (7),
			 as redesignated, by striking ; and and inserting a semicolon;
			 and
				(6)by adding at the
			 end the following:
					
						(9)review and
				propose means to improve educational outreach to small- and medium-sized
				businesses with respect to the resources available through the TPCC and
				agencies that are members of the TPCC, including by consulting with, and
				considering recommendations from, United States exporters and the Small
				Business Administration with respect to improving outreach by the TPCC;
				and
						(10)clearly describe
				the role of each agency that is a member of the TPCC and the responsibility of
				each such agency for export promotion and export
				financing.
						.
				(c)ReportsSection 2312(f) of the Export Enhancement
			 Act of 1988 (15 U.S.C. 4727(f)) is amended to read as follows:
				
					(f)Reporting
				requirements
						(1)TPCC
				reportNot later than 18 months after the date of the enactment
				of the Export Promotion Act of
				2012, and March 30 of each year thereafter, the chairperson of
				the TPCC shall submit to the appropriate congressional committees a report
				that—
							(A)describes the
				strategic plan developed by the TPCC pursuant to subsection (c), the
				implementation of the plan, and any revisions to the plan;
							(B)assesses the
				performance of each agency that is a member of the TPCC with respect to Federal
				export promotion and export financing activities, including efforts to increase
				efficiency, decrease duplication, increase interagency coordination, and meet
				the goals of each such agency;
							(C)reviews the
				proposed annual budgets for each such agency and provides recommendations with
				respect to those budgets based on the strategic plan developed pursuant to
				subsection (c) and any anticipated revisions to the plan; and
							(D)describes the
				implementation of sections 303 and 304 of the FREEDOM Support Act (22 U.S.C.
				5823 and 5824) concerning funding for export promotion activities and the
				interagency working groups on energy of the TPCC.
							(2)Government
				Accountability Office report
							(A)In
				generalNot later than 18 months after the date of the enactment
				of the Export Promotion Act of
				2012, and every 2 years thereafter, the Comptroller General of
				the United States shall submit to the appropriate congressional committees a
				report that assesses the effectiveness of the TPCC.
							(B)ElementsThe
				report required by subparagraph (A) shall include an assessment of the
				following:
								(i)The operational
				efficiency and effectiveness of the TPCC.
								(ii)The efforts of
				the TPCC to coordinate Federal export promotion and export financing
				activities, including efforts to coordinate the budgets of the agencies that
				are members of the TPCC.
								(iii)Duplication of
				administrative functions, client management functions, and resources among
				those agencies and measures to decrease such duplication, including by reducing
				the office space or other resources available to those agencies.
								(iv)Improvements in
				efficiency and decreases in duplication of efforts among those agencies
				realized by the TPCC.
								(v)Other relevant
				information on the overall effectiveness of the TPCC.
								(C)Consideration
				of changing strategyIn preparing the report required by
				subparagraph (A), the Comptroller General shall take into account that the
				strategic plan of the TPCC is subject to change.
							(3)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees means—
							(A)the Committee on
				Appropriations, the Committee on Banking, Housing, and Urban Affairs, the
				Committee on Commerce, Science, and Transportation, the Committee on Finance,
				the Committee on Foreign Relations, and the Committee on Small Business and
				Entrepreneurship of the Senate; and
							(B)the Committee on
				Appropriations, the Committee on Energy and Commerce, the Committee on
				Financial Services, the Committee on Foreign Affairs, the Committee on Small
				Business, and the Committee on Ways and Means of the House of
				Representatives.
							.
			(d)Export.gov;
			 regulationsSection 2312 of the Export Enhancement Act of 1988
			 (15 U.S.C. 4727) is amended by adding at the end the following:
				
					(g)Information
				available on Export.govThe TPCC shall coordinate with the
				agencies that are members of the TPCC to publish information relevant to export
				promotion and export financing on Export.gov (or a successor website),
				including—
						(1)the information
				described in subsection (c)(10); and
						(2)detailed
				information on ongoing and anticipated trade missions, trade fairs, and related
				Federal and State export promotion and export financing activities.
						(h)Executive order
				and regulationsNot later than 18 months after the date of the
				enactment of the Export Promotion Act of
				2012, the President shall issue an executive order and such
				regulations as are necessary to provide the chairperson of the TPCC with the
				authority to ensure that the TPCC carries out each of its duties under
				subsection (b) and develops and implements the strategic plan under subsection
				(c).
					.
			3.Effective
			 deployment of resources of the United States and Foreign Commercial
			 ServiceSection 2301(c)(4) of
			 the Export Enhancement Act of 1988 (15 U.S.C. 4721(c)(4)) is amended—
			(1)by redesignating
			 subparagraphs (B) through (F) as subparagraphs (C) through (G),
			 respectively;
			(2)by striking
			 (4) Foreign
			 offices.—(A) The Secretary may and inserting the
			 following:
				
					(4)Foreign
				offices(A)(i)The Secretary shall
				conduct a global assessment of overseas markets to identify the markets with
				the greatest potential for increasing United States exports and redeploy
				Commercial Service personnel and other resources on the basis of the global
				assessment.
							(ii)The assessment conducted under clause
				(i) shall take into consideration recommendations from a representative number
				of United States exporters.
							(iii)Not later than 180 days after the
				date of the enactment of the Export Promotion
				Act of 2012, the Secretary shall submit to Congress a report on
				the results of the first global assessment conducted under clause (i) and a
				plan for the redeployment of Commercial Service personnel and other resources
				on the basis of the global assessment.
							(iv)The Secretary shall conduct a global
				assessment and redeployment described in clause (i) not less frequently than
				once in every 5-year period.
							(B)The Secretary
				may
						;
				and
			(3)in subparagraph
			 (F), as redesignated, by striking is authorized, upon the request of the
			 Secretary, to provide and inserting shall, upon the request of
			 the Secretary, provide.
			4.Strengthened
			 commercial diplomacy to increase United States exports
			(a)Development of
			 planSection 207(c) of the Foreign Service Act of 1980 (22 U.S.C.
			 3927(c)) is amended—
				(1)by inserting
			 (1) after (c); and
				(2)by adding at the
			 end the following:
					
						(2)(A)Each chief of mission
				to a foreign country shall develop a plan for effective diplomacy to remove or
				reduce obstacles to exports of United States goods and services, in
				consultation with—
								(i)the ambassador of the United States to
				the country;
								(ii)the Assistant Secretary of Commerce
				and Director General of the Commercial Service (established by section
				2301(a)(2) of the Export Enhancement Act of 1988 (15 U.S.C.
				4721(a)(2)));
								(iii)the heads of other Federal agencies
				with export promotion programs, acting through the Trade Promotion Coordinating
				Committee (established by section 2312 of the Export Enhancement Act of 1988
				(15 U.S.C. 4727)); and
								(iv)the trade advisory committees
				authorized by paragraphs (1) and (2) of section 135(c) of the Trade Act of 1974
				(19 U.S.C. 2155(c)), if those committees request consultation.
								(B)The chief of mission shall submit the
				plan required by subparagraph (A) to the Secretary for review by the Secretary
				before implementing the
				plan.
							.
				(b)Assessments and
			 promotionsSection 603(a) of the Foreign Service Act of 1980 (22
			 U.S.C. 4003(a)) is amended, in the second sentence, by inserting after
			 disciplinary actions, the following: assessments (with
			 respect to members of the Service with responsibilities relating to economic
			 affairs) of the effectiveness of efforts to promote the exportation of United
			 States goods and services in accordance with the plan developed pursuant to
			 section 207(c)(2),.
			(c)Inspector
			 generalSection 209(b) of the Foreign Service Act of 1980 (22
			 U.S.C. 3929(b)) is amended—
				(1)in paragraph (4),
			 by striking ; and and inserting a semicolon;
				(2)by redesignating
			 paragraph (5) as paragraph (6); and
				(3)by inserting
			 after paragraph (4) the following new paragraph:
					
						(5)the effectiveness of diplomacy
				relating to the promotion of exports of United States goods and services;
				and
						.
				
